MEMORANDUM **
Devere Perdash appeals from the sentence imposed following his guilty-plea *967conviction for assault resulting in serious bodily injury, in violation of 18 U.S.C. § 113(a)(6). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
We reject Perdash’s contention that the district court erred by unreasonably taking into consideration a letter he sent to the court without consulting counsel. See 18 U.S.C. § 3661 (“No limitation shall be placed on the information concerning the background, character, and conduct of a person convicted of an offense which a court of the United States may receive and consider for the purpose of imposing an appropriate sentence.”). Perdash also contends that the district court erred by not considering a psychological report he submitted at the time of sentencing. A review of the record establishes that the district court did have the psychological report, and did take it into consideration when imposing the sentence.
Because we conclude that the sentence imposed was not unreasonable, we affirm. See United States v. Plouffe, 445 F.3d 1126, 1131 (9th Cir.), cert. denied, — U.S. -, 126 S.Ct. 2314, 164 L.Ed.2d 832 (2006).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.